DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed on 04/22/2022 with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.
 
Applicant has amended claims 9 and 18 to overcome the 35 USC 112 rejection provided for the claims.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  in each of these claims the applicant claims a second high voltage level.  There is no claims first voltage level claimed in the claim or the parent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takado (US PgPub No. 2018/0098012) in view of Oku (US PgPub No. 2016/0197585) in view of Lee (US PgPub No. 2013/0020463).
Regarding claim 1, Takado teaches image sensing system (figure 1), comprising, a first pixel circuit (figures 1 – 2 and 4 - 5; pixels), comprising: a photosensitive device (figure 2 item PD); a first transmission gate, under the control of a first transmission signal and conducted during a first conduction time interval (figure 2; transmission gate of individual transistors, wherein under the control of a first transmission signal (TX) and conducted during a first conduction time interval); and a collection gate, coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal (figure 2; collection gate of individual transistors coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal); and a control unit, coupled to the collection gate (figure 1 item 107 connected to the collection gate in figure 2).
However, Takado fails to teach a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value. Oku, on the other hand teaches a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value.
More specifically, Oku teaches a control unit (figure 1 item 200), coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value (paragraphs 0036, 0038, and 0073; collection gate configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Oku with the teachings of Takado because Oku teaches in at least paragraphs 0073 and/or 0073 that the noise level of the terminal may be further reduced and/or the light receiving characteristics may be improved respectively, thereby improving the processing of Takado.
However, Takado in view of Oku fails to teach that the collection gate is disposed above the photosensitive device. Lee, on the other hand teaches the collection gate is disposed above the photosensitive device.
More specifically, Lee teaches the collection gate is disposed above the photosensitive device (figure 14 items CG1 – CG2, figure 30 item CG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lee with the teachings of Takado in view of Oku because Lee teaches in at least paragraphs 0005, 0222, 0226, 0228, and 0257 that the system improves processing, thereby improving the processing of Takado in view of Oku.

Regarding claim 9, as mentioned above in the discussion of claim 1, Takado in view of Oku in view of Lee teach all of the limitations of the parent claim.  Additionally, Takado teaches wherein the first pixel circuit outputs a first pixel output signal during a reading time interval, and during the reading time interval, the collecting signal generated by the control unit has a second high voltage level (paragraphs 0046 – 0059 and 0088; readout and voltage level).

Regarding claim 10, Takado teaches an electronic device (paragraphs 0092 and 0113; camera), comprising an image sensing system (figure 1), wherein the image sensing system comprises: a first pixel circuit (figures 1 – 2 and 4 - 5; pixels), comprising: a photosensitive device (figure 2 item PD), a first transmission gate, under the control of a first transmission signal and conducted during a first conduction time interval (figure 2; transmission gate of individual transistors, under the control of a first transmission signal (TX) and conducted during a first conduction time interval); and a collection gate, configured to receive a collecting signal (figure 2; collection gate of individual transistors coupled between the photosensitive device and the transmission gate and configured to receive a collecting signal); and a control unit, coupled to the collection gate (figure 1 item 107 connected to the collection gate in figure 2).
However, Takado fails to teach a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value. Oku, on the other hand teaches a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value.
More specifically, Oku teaches a control unit (figure 1 item 200), coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value (paragraphs 0036, 0038, and 0073; collection gate configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Oku with the teachings of Takado because Oku teaches in at least paragraphs 0073 and/or 0073 that the noise level of the terminal may be further reduced and/or the light receiving characteristics may be improved respectively, thereby improving the processing of Takado.
However, Takado in view of Oku fails to teach that the collection gate is disposed above the photosensitive device. Lee, on the other hand teaches the collection gate is disposed above the photosensitive device.
More specifically, Lee teaches the collection gate is disposed above the photosensitive device (figure 14 items CG1 – CG2, figure 30 item CG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lee with the teachings of Takado in view of Oku because Lee teaches in at least paragraphs 0005, 0222, 0226, 0228, and 0257 that the system improves processing, thereby improving the processing of Takado in view of Oku.

Regarding claim 18, as mentioned above in the discussion of claim 10, Takado in view of Oku in view of Lee teach all of the limitations of the parent claim.  Additionally, Takado teaches wherein the first pixel circuit outputs a first pixel output signal during a reading time interval, and during the reading time interval, the collecting signal generated by the control unit has a second high voltage level (paragraphs 0046 – 0059 and 0088; readout and voltage level).

Allowable Subject Matter
Claims 2 – 8 and 11 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2: “wherein before the first conduction time interval, the collecting signal generated by the control unit has a first high voltage level, and during the first conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 3 - 6, these claims are also objected to as being dependent from objected claim 2.

The following is a statement of reasons for the indication of allowable subject matter for claim 7: “wherein the first pixel circuit further comprises: a second transmission gate, under the control of a second transmission signal and conducted during a second conduction time interval; wherein, before the second conduction time interval, the collecting signal generated by the control unit has a first high voltage level; wherein, during the second conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 8, these claims are also objected to as being dependent from objected claim 7.

The following is a statement of reasons for the indication of allowable subject matter for claim 11: “wherein before the first conduction time interval, the collecting signal generated by the control unit has a first high voltage level, and during the first conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 12 - 15, these claims are also objected to as being dependent from objected claim 11.

The following is a statement of reasons for the indication of allowable subject matter for claim 16: “wherein the first pixel circuit further comprises: a second transmission gate, under the control of a second transmission signal and conducted during a second conduction time interval; wherein, before the second conduction time interval, the collecting signal generated by the control unit has a first high voltage level; wherein, during the second conduction time interval, the collecting signal generated by the control unit transit” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 17, these claims are also objected to as being dependent from objected claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/11/2022